                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00612-RJC-DSC


 WILL SUMMERS JR et al.,                          )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )
                                                  )
 CITY OF CHARLOTTE,                               )
                                                  )
                  Defendant.                      )



                                                 ORDER


       THIS MATTER is before the Court on Plaintiffs’ “Sixth Motion to Compel Discovery

Regarding Plaintiff Puckett, Verifications, and Document Index” (document # 70) filed May 21,

2021, and the parties’ briefs and exhibits. For the reasons set forth therein, the Motion will be

granted.


       Plaintiffs seek to compel production of complete, verified responses to Interrogatories Nos.

33, 83, 88, and 90 and Requests for Production of Documents Nos. 6, 14, 36, 57, 67, 77. Plaintiffs

also seek to compel Defendant to answer all interrogatories, verify all interrogatory responses, and

produce a document index that identifies by Bates Numbers which documents respond to which

document requests and includes a description of the documents responsive to each request.


       To date, Defendant has served responses that are deficient and unverified. Defendant’s

objections that these requests are vague, overly broad, or disproportional to the needs of this case

are overruled. Accordingly, IT IS HEREBY ORDERED that:




      Case 3:18-cv-00612-RJC-DSC Document 82 Filed 06/17/21 Page 1 of 2
                        1. Plaintiffs’ Motion to Compel is granted. Defendant shall serve complete, verified

               supplemental responses to Interrogatories Nos. 33, 83, 88, and 90 and Requests for Production of

               Documents Nos. 6, 14, 36, 57, 67, 77. Responses shall be served within fifteen days of this Order.


                        2. Defendant shall verify all discovery responses served in this matter including but not

               limited to those served September 18, 2020, December 3, 2020, December 6, 2020, January 20,

               2021, May 21, 2021, as well as all future discovery responses or supplemental discovery responses.


                        3. Defendant shall produce a document index that specifies by Bates Numbers which

               documents respond to which document requests and includes a description of the documents

               responsive to each request.


                        4. If Defendant contends that any responsive documents fall within the attorney-client

               privilege, it will produce a privilege log.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr..


                        SO ORDERED.
Signed: June 17, 2021




                        Case 3:18-cv-00612-RJC-DSC Document 82 Filed 06/17/21 Page 2 of 2
